Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-2, 5-6, 9-10, 14, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over BAGHEL (US 2016/0286374 A1) in view of DENG (CN 106304257 A). 
 	As per claim 1, BAGHEL teaches a remote terminal (BAGHEL, ¶0051, UE 504), comprising: circuitry configured to:5 estimate a communication quality of a sidelink between the remote terminal and a relay terminal (BAGHEL, ¶0051-52, measuring or estimating communication quality  of sidelink communications between UE 504 and relay UEs (e.g. 506 or 508); also see ¶0039, channel estimation); receive an estimation of a communication quality of a backhaul link between a relay terminal and a base station from the relay terminal (BAGHEL, ¶0049, receiving measurement of backhaul link quality between relay UEs and eNB 502 from relay UEs); decide whether a radio link failure condition is present or not based on the 10 estimation of the communication quality of the sidelink and the estimation of the communication quality of the backhaul link (BAGHEL, ¶0049-51, detecting whether a radio link failure has happen based on measurement of communication quality of sidelink and backhaul link). 
 	However, BAGHEL does not explicitly teach wherein the sidelink fails on condition that the estimation of the communication quality of the sidelink is less than a sidelink threshold value, the backhaul link fails on condition that the estimation of the communication quality is less than a backhaul link threshold value, on condition that the sidelink fails, the radio link failure condition is present, and on condition that the backhaul link fails, the radio link failure condition is present; and on condition that the radio link failure condition is present, conduct a relay reselection or a fallback procedure.
	In the same field of endeavor, DENG teaches wherein the sidelink fails on condition that the estimation of the communication quality of the sidelink is less than a sidelink threshold value (DENG, page 6, after In step 108, quality degradation (i.e. failure) on condition that the corresponding threshold of D2D link (i.e. sidelink) is lower than is judged), the backhaul link fails on condition that the estimation of the communication quality is less than a backhaul link threshold value (DENG, page 6, after In step 108, quality degradation (i.e. failure) on condition that the corresponding threshold of backhaul link quality lower than is judged), on condition that the sidelink fails, the radio link failure condition is present, and on condition that the backhaul link fails, the radio link failure condition is present (DENG, page 6, after In step 108, quality degradation (i.e. failure) of radio link on conditions that D2D link and/or backhaul link threshold is below quality threshold); and on condition that the radio link failure condition is present, conduct a relay reselection or a fallback procedure (DENG, page 6, after In step 108, quality degradation (i.e. failure) of radio link is present sending relay reselection message to perform or conduct relay reselection). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of DENG into the invention of BAGHEL in order to choose and/or reelect a UE and NW relay discovery and synchronization mechanism for supporting the part of the network relay discovery and synchronization covering and without network coverage for disaster rescue or other dangerous situations.
 	As per claim 2 as applied to claim 1 above, BAGHEL further teaches wherein the circuity is further configured to: receive a detected radio link failure of the backhaul link from the relay terminal (BAGHEL, ¶0050-51, receiving a detected radio link failure of backhaul link); and decide whether a radio link failure condition is present or not further based on 20 the detected radio link failure of the backhaul link (BAGHEL, ¶0070, selecting or deciding whether a radio link failure has happen based on the detected radio link failure). 	 
 	As per claim 5 as applied to claim 1 above, BAGHEL does not explicitly teach wherein the sidelink threshold value is preconfigured in the remote terminal.  
In the same field of endeavor, DENG teaches wherein the threshold value is preconfigured in the remote terminal (DENG, page 5, middle of page after More specifically, D2D link quality threshold is defined in advance or preconfigured in the remote UE). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of DENG into the invention of BAGHEL in order to choose and/or reelect a UE and NW relay discovery and synchronization mechanism for supporting the part of the network relay discovery and synchronization covering and without network coverage for disaster rescue or other dangerous situations.
 	As per claim 6 as applied to claim 1 above, BAGHEL further teaches, wherein the circuitry is 10 configured to receive the sidelink threshold value from the relay terminal or the base station (BAGHEL, ¶0049, receiving the threshold link quality from relay UEs or eNB). 
As per claim 9, BAGHEL teaches a relay terminal (BAGHEL, ¶0051, UE 506 or UE 508), comprising: circuitry configured to:5 
estimate of a communication quality of a backhaul to a base station on the basis of a backhaul link threshold value (BAGHEL, ¶0049, measuring or estimating a backhaul link quality between to eNB 502 based on threshold link quality value; also see ¶0039, channel estimation); send the estimation of the communication quality of the backhaul link to a remote terminal (BAGHEL, ¶0049-51, sending measurement of backhaul link quality to the UE 504); decide whether a radio link failure condition is present or not based on the 10 estimation of the communication quality of the backhaul link (BAGHEL, ¶0049-51, detecting whether a radio link failure has happen based on measurement of communication quality of backhaul link) and an estimation of a communication quality of a sidelink to the remote terminal (BAGHEL, ¶0057, measurement of communication quality of sidelink to the UE 504). 
However, BAGHEL does not explicitly teach wherein the backhaul link fails on condition that the estimation of the communication quality is less than a backhaul link threshold value, the sidelink fails on condition that the estimation of the communication quality of the sidelink is less than a sidelink threshold value, on condition that the backhaul link fails, the radio link failure condition is present, and on condition that the sidelink fails, the radio link failure condition is present; and on condition that the radio link failure condition is present, conduct a relay reselection or a fallback procedure.
	In the same field of endeavor, DENG teaches wherein the backhaul link fails on condition that the estimation of the communication quality is less than a backhaul link threshold value (DENG, page 6, after In step 108, quality degradation (i.e. failure) on condition that the corresponding threshold of backhaul link quality lower than is judged), the sidelink fails on condition that the estimation of the communication quality of the sidelink is less than a sidelink threshold value (DENG, page 6, after In step 108, quality degradation (i.e. failure) on condition that the corresponding threshold of D2D link (i.e. sidelink) is lower than is judged), on condition that the backhaul link fails, the radio link failure condition is present, and on condition that the sidelink fails, the radio link failure condition is present (DENG, page 6, after In step 108, quality degradation (i.e. failure) of radio link on conditions that D2D link and/or backhaul link threshold is below quality threshold); and on condition that the radio link failure condition is present, conduct a relay reselection or a fallback procedure (DENG, page 6, after In step 108, quality degradation (i.e. failure) of radio link is present sending relay reselection message to perform or conduct relay reselection). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of DENG into the invention of BAGHEL in order to choose and/or reelect a UE and NW relay discovery and synchronization mechanism for supporting the part of the network relay discovery and synchronization covering and without network coverage for disaster rescue or other dangerous situations.
As per claim 20510 as applied to claim 9 above, BAGHEL further teaches wherein the circuitry is further configured to estimate a communication quality of a sidelink between the relay terminal and the remote terminal (BAGHEL, ¶0051-52, measuring or estimating communication quality of sidelink communications between UE 504 and relay UEs (e.g. 506 or 508); also see ¶0039, channel estimation) and decide whether a radio link failure condition is present or not further based on the communication quality of the 10 sidelink (BAGHEL, ¶0049-51, detecting whether a radio link failure has happen based on measurement of communication quality of sidelink).

As per claim 20514 as applied to claim 9 above, BAGHEL further teaches, wherein the circuitry is configured to detect a radio link failure condition of the backhaul link using a timer (BAGHEL, ¶0050, detecting a radio link failure using timer). 
 	As per claim 16 as applied to claim 9 above, BAGHEL does not explicitly teach wherein the backhaul link threshold value is preconfigured in the relay terminal.  
In the same field of endeavor, DENG teaches wherein the backhaul link threshold value is preconfigured in the relay terminal (DENG, page 5, middle of page after More specifically, backhaul link quality threshold is defined in advance or preconfigured in the relay UE). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of DENG into the invention of BAGHEL in order to choose and/or reelect a UE and NW relay discovery and synchronization mechanism for supporting the part of the network relay discovery and synchronization covering and without network coverage for disaster rescue or other dangerous situations.
 	As per claim 17 as applied to claim 9 above, BAGHEL further teaches, wherein the circuitry is 10 configured to receive the backhaul link threshold value from the base station (BAGHEL, ¶0049, receiving the threshold link quality from eNB). 
 	 As per claim 20 as applied to claim 9 above, BAGHEL further teaches, estimate the communication quality of the sidelink to the remote terminal (BAGHEL, ¶0056-57 and fig.6, measure or estimate the link or communication quality of the sidelink to the UE 504). 
 	As per claim 21 as applied to claim 9 above, BAGHEL further teaches receive the communication quality of the sidelink to the remote terminal from the remote terminal (BAGHEL, ¶0056-57 and fig.6, receive the link quality of the sidelink to UE 504 from the UE 504). 
B)	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BAGHEL (US 2016/0286374 A1) in view of DENG (CN 106304257 A) and further in view of VAJAPEYAM (US 2015/0049707 A1). 
 	As per claim 3 as applied to claim 1 above, BAGHEL in view of DENG dos not explicitly teach determine end to end radio link failure based on the estimation of the communication quality of the sidelink and the estimation of the 25 communication quality of the backhaul link.83 
 	In the same field of endeavor, VAJAPEYAM teaches determine end to end radio link failure based on the estimation of the communication quality of the sidelink and the estimation of the 25 communication quality of the backhaul link (VAJAPEYAM, ¶0057 and ¶0089, determining radio link failure of end to end service or communication based on measurement or estimation of communication quality). 83
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of VAJAPEYAM into the invention of BAGHEL and DENG in order to manage radio link failure recovery for user equipment to improve overall system capacity. 

C)	Claims 7-8, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over BAGHEL (US 2016/0286374 A1) in view of DENG (CN 106304257 A) and further in view of Freda (US 2018/0092017 A1). 
As per claim 7 as applied to claim 1 above, BAGHEL in view of DENG does not explicitly teach receive an event trigger from the relay terminal or the base station 15 and send the estimation of the communication quality of the sidelink in response to the event trigger.  
		In the same field of endeavor, Freda teaches receive an event trigger from the relay terminal or the base station 15 and send the estimation of the communication quality of the sidelink in response to the event trigger (Freda, ¶0105, conditions that trigger the remote WTRU to start a reselection procedure are met and/or other triggers are met to perform certain functions such as measurements quality of the channels or signals in response to triggering condition or event; also see ¶0164, triggering events). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Freda into the invention of BAGHEL and DENG in order to use mobile relay communication such as D2D communications rather than or in addition to routing the communications through the mobile network to facilitate the communication of data that has stringent quality of service (QoS) requirements (e.g., low latency, high reliability, etc.) (Freda, ¶0005). 5
	As per claim 8 as applied to claim 1 above, BAGHEL in view of DENG does not explicitly teach wherein the fallback procedure includes fallback handover or fallback reselection.
	In the same field of endeavor, Freda teaches wherein the fallback procedure includes fallback handover or fallback reselection (Freda, ¶0125 and ¶0219, relay reselection/selection by hand over from one eNB to another eNB). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Freda into the invention of BAGHEL and DENG in order to use mobile relay communication such as D2D communications rather than or in addition to routing the communications through the mobile network to facilitate the communication of data that has stringent quality of service (QoS) requirements (e.g., low latency, high reliability, etc.) (Freda, ¶0005). 
As per claim 12 as applied to claim 9 above, BAGHEL in view of DENG does not explicitly teach wherein the circuitry is configured to send the estimation of the communication quality of the backhaul link only on condition that the estimation of the communication quality of the 20 backhaul link exceeds the backhaul link threshold value.
In the same field of endeavor, Freda teaches wherein the circuitry is configured to send the estimation of the communication quality of the backhaul link only on condition that the estimation of the communication quality of the 20 backhaul link exceeds the backhaul link threshold value (Freda, ¶0100, sending measurement of the channel communication quality on the condition whose channel quality exceed the configured threshold value(s)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Freda into the invention of BAGHEL and DENG in order to use mobile relay communication such as D2D communications rather than or in addition to routing the communications through the mobile network to facilitate the communication of data that has stringent quality of service (QoS) requirements (e.g., low latency, high reliability, etc.) (Freda, ¶0005). 
 	As per claim 13 as applied to claim 9 above, BAGHEL in view of DENG does not explicitly teach wherein the fallback procedure includes fallback handover or fallback reselection.
	In the same field of endeavor, Freda teaches wherein the fallback procedure includes fallback handover or fallback reselection (Freda, ¶0125 and ¶0219, relay reselection/selection by hand over from one eNB to another eNB). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Freda into the invention of BAGHEL and DENG in order to use mobile relay communication such as D2D communications rather than or in addition to routing the communications through the mobile network to facilitate the communication of data that has stringent quality of service (QoS) requirements (e.g., low latency, high reliability, etc.) (Freda, ¶0005). 
 	As per claim 18 as applied to claim 9 above, Freda further teaches, wherein the circuitry is configured to serve as a switch source for the relay reselection (Freda, ¶0286, switch to/from connection for the mobile relay reselection). 
 	As per claim 19 as applied to claim 9 above, Freda further teaches receive a target relay from the base station for the relay reselection (Freda, ¶0105, receive target mobile relay measurement for the mobile relay selection/reselection). 
D)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over BAGHEL (US 2016/0286374 A1) in view of DENG (CN 106304257 A) and further in view of CAI (US 2011/0081903 A1). 
As per claim 11 as applied to claim 9 above, BAGHEL in view of DENG dos not explicitly teach quantize Attorney Docket No. I1650USO2CONthe communication quality of the backhaul link and send the quantized value to the remote terminal as the communication quality of the 15 backhaul link.  
In the same field of endeavor, CAI teaches quantize Attorney Docket No. I1650USO2CONthe communication quality of the backhaul link and send the quantized value to the remote terminal as the communication quality of the 15 backhaul link (CAI, ¶0100, quantity (i.e. quantize) representing the backhaul link quality; also see ¶0133, modification based on the backhaul link quality and/or cell loading using quantities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of CAI into the invention of BAGHEL and DENG in order to calculate a cell quality ranking criterion for a measured cell using signal quality of a backhaul link between a relay node (RN) and an access node to speed up reception of data, increasing spectral efficiency and transmission of data (CAI, ¶0041). 
E)	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BAGHEL (US 2016/0286374 A1) in view of DENG (CN 106304257 A) and further in view of Balachandran (US 2015/0271763 A1). 
 	As per claim 15 as applied to claim 9 above, BAGHEL in view of DENG dos not explicitly teach wherein a value of the timer is different than that used to detect a radio link failure condition of a downlink. 5  
	In the same field of endeavor, Balachandran teaches wherein a value of the timer is different than that used to detect a radio link failure condition of a downlink (Balachandran, ¶0032 and ¶0059, RLF based on number of parameters such as timers/counters that are configured with different values for uplink or downlink quality). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Balachandran into the invention of BAGHEL and DENG in order to adjust Radio Link Monitoring (RLM), Radio Link Failure (RLF) detection, RLF recovery, and/or connection establishment failure detection for wireless devices in a cellular communications network depending on mode of operation to satisfy the aforementioned coverage enhancement.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643